Aldis, J.
The auditor’s report states the following facts : The defendant owed the plaintiff about one hundred and fifty dollars. The plaintiff, in September, 1854, was a candidate for town representative of Westford. The defendant had usually voted for the party opposed to the plaintiff. They made this agreement: the defendant should use his influence for the plaintiff’s election, and do what he could for that purpose, and if the plaintiff was elected, that should be a satisfaction of the debt which the defendant owed the plaintiff. Nothing was said about the defendant’s voting for the plaintiff except what may be inferred from what is above stated ; but he did vote for him, and would not have done so and would not have favored his election, but for the agreement.
I. It is urged by the defendant that the court cannot presume from the above statement that the agreement was that he should vote for the plaintiff, because it is not expressly found. In construing the reports of auditors we are to give them a reasonable interpretation, and are to presume or find all facts whidh reasonably, directly and naturally flow from the facts stated. The defendant agreed “to do what he could for the plaintiff’s election.” He was a voter and could vote for him, and clearly that was what the agreement bound him to do. Any other construction of the report would be absurd. It was, therefore, an agreement for the sale of his vote.
It is not claimed but that such an agreement is immoral and void. It is only claimed that they did not in express words say that the defendant should vote for the plaintiff. Although noththing was said about the defendant’s vote, yet the meaning was unmistakable. Men who enter into corrupt bargains are not to be expected to speak out in plain language the name of the criminal act which they are about to commit. The consciousness of guilt and the deformity of naked crime lead men to cover up foul deeds with fair words and vague expressions. They do not seem po bad to themselves as they would if they spoke of their crimi*549nal acts in the outright plain language of honesty and of the law.
II. The bargain was not only the sale of the defendant’s vote, but also of his influence and exertions against his convictions and opinions. The defendant generally voted for the candidate of the other party, and but for this agreement, would not have voted for the plaintiff nor favored his election. This also was immoral and against public policy. Every voter is bound to use his influence to promote the public good according to his own honest opinions and convictions of duty. If for money or other personal profit, he agrees to exert his influence against what he believes to be for the public good-, he is corrupt, and the agreement void, even though in the actual exercise of his influence against his conscience he resorts to no unlawful means. Such bargains cannot be enforced in law. ' And the reason why they 'cannot be enforced is, Dot merely because they are made criminal acts by statute, or are opposed to the provisions of the constitution, but because of their own inherent turpitude, because they are corrupt and corrupting, because they are destructive to public virtue and the welfare of the community. In republican governments especially, whatever tends to destroy the purity of elections should be guarded against with the strictest watchfulness, and pursued with the most prompt condemnation by courts and legislators.
The agreement in this case seems to combine many of the worst elements of political corruption. It was for pecuniary profit. It was for the sale of his own vote. It was for the sale of his influence against his convictions of duty. His pay was made to depend on the result of the election, thus stimulating him to activity and fraud by a pecuniary interest in the result.
III. It is objected that the parties did not agree to keep it secret, and that secrecy is one badge of corruption, and it is sought to bring this within that class of cases in which agents are employed before legislative bodies to further private acts of incorporation, aud in which attorneys openly known are allowed, but in which the secrecy of the agency is held to he conclusive proof of the illegality of the agreement. But this is not of that class. The most frank avowal of this trade could not have made it lawful. Unquestionably secrecy was indispensable to success, *550and no express agreement therefor need he proved, but it ought to be and will he presumed as the natural consequence of the agreement.
There can be no doubt that such a contract is void. For how much less than this a contract in consideration of money to promote an election would be held illegal, and under what circumstances, if any, it could be sustained we are not now called onto decide.
If men will enter into such transactions they must be sure to have their price paid them in hand. It mayt tend somewhat to check corruption that such matters cannot safely rest in promises or be enforced by law, but that at least the unscrupulous politician must advance the pay to the venal voter.
In the case of Lord Howden v. Simpson, 10 Adol. and Ellis 793, it was held that no agreement was alleged in the plea that the plaintiff’s vote should he given or withheld upon the bill, and that he was left free to exercise his judgment and vote according to his conscience. Ch. J. Tindal expressly says that if there had been such an averment in the plea, the deed would have been corrupt, illegal and void. But we are not prepared to assent to the remark of that eminent judge, that the tendency and effect of such a contract upon the plaintiff’s vote could not he taken into consideration. The cases of The Vauxhall Bridge Co. v. The Earl of Spencer, 4 Cond. Eng. Chy. 28, and of Edwards v. The Grand Junction R. R. Co., 7 Simons 337, and S. C. 1 Mylne & Craig 650, have no application to this case. They only show that agreements between corporations as to compensation for injury to their private interests, made to prevent opposition to acts of incorporation, are not against public policy.
IV. The contract was not an executed one. It was to depend on the result of the election. The plaintiff was not bound to discharge (he debt unless elected. The discharge, therefore, after the election still remained to he done, for the contract could not execute itself.
The defendant introduced testimony tending to show that after the election the plaintiff verbally discharged the debt, but the auditor does not so find the fact.
Judgment affirmed.